     Case 18-32381-MBK             Doc 49      Filed 03/31/20 Entered 03/31/20 13:43:12                      Desc Final
                                                Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                          Case No.: 18−32381−MBK
                                          Chapter: 13
                                          Judge: Michael B. Kaplan

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Gertrude Sofman
   157 Bay Avenue
   Highlands, NJ 07732
Social Security No.:
   xxx−xx−6530
Employer's Tax I.D. No.:


                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Albert Russo is discharged as trustee of the estate of the above named debtor(s) and the bond
is canceled; and the case of the above named debtor(s) is closed.


Dated: March 31, 2020                          Michael B. Kaplan
                                               Judge, United States Bankruptcy Court
